Abatement Order filed July 18, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00794-CV
                                  ____________

                      ZACHARY COLEMAN, Appellant

                                        V.

               CHRISTOPHER DEWAYNE REICH, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 978,234-002

                           ABATEMENT ORDER

      This is an appeal of a summary judgment granted in favor of Christopher
DeWayne Reich. Appellant has filed a notice of stay.

      On July 3, 2013, appellant informed the court that Santa Fe Auto Insurance
Company, which insures appellee, was declared insolvent and placed into
liquidation by the 419th District Court of Travis County, Texas in cause no. D-
1GV-13-000204.
       The Guaranty Act imposes an automatic six-month stay of this proceeding.
Tex. Ins. Code § 462.309. Accordingly, we stay this appeal. This appeal is abated
until October 5, 2013, or until further order of this court.

       For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until October 6, 2013, or further order
of this court.



                                   PER CURIAM